UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6657


PATRICK CHRISTIAN,

                      Plaintiff – Appellant,

          v.

COMMONWEALTH STATE OF VIRGINIA,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Senior
District Judge. (3:15-cv-00205-JRS)


Submitted:   August 27, 2015                 Decided: September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Patrick    Christian    seeks       to    appeal   the    district     court’s

order dismissing without prejudice his civil complaint under 28

U.S.C. § 1915(e)(2)(B)(i), (ii) (2012) for failure to state a

claim upon which relief may be granted and because the complaint

was otherwise frivolous.        This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders. 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-47 (1949).         “Dismissals without prejudice are

generally not appealable final orders.”                 In re GNC Corp., 789
F.3d 505, 511 n.3 (4th Cir. 2015).                   Because the deficiencies

identified by the district court may be remedied by the filing

of an amended complaint, we conclude that the order Christian

seeks   to   appeal   is   neither   a       final   order    nor    an   appealable

interlocutory or collateral order.              Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

     Accordingly,      we     dismiss         the     appeal        for   lack   of

jurisdiction.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                         2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3